Citation Nr: 1623644	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post fracture, right femur with internal fixation and limitation of motion of the right knee.

2.  Entitlement to a compensable evaluation for status post fracture, left ankle with internal fixation and deformity of the distal fibula.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a May 2011 notice of disagreement, the Veteran's representative (at the time) requested a RO hearing; however, in an October 2012 statement the Veteran's then representative withdrew the RO hearing request.  In a November 2011 substantive appeal, VA Form 9, the Veteran requested a video hearing.  In a subsequent substantive appeal, the Veteran's at the time representative requested a Travel Board hearing.  In a January 2012 statement, the Veteran's then representative requested a Travel Board or video conference hearing, whichever became available first.  VA correspondence dated in October 2014 notified the Veteran that a Board hearing had been scheduled for November 19, 2014.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2015).

Additionally, since the October 2011, statement of the case issued for the claims on appeal, additional evidence has been associated with the claims file.  Specifically this evidence includes a May 2013 shoulder and arm examination report and VA treatment records associated with record within Virtual VA in December 2013.  Neither the Veteran nor his representative Veteran waived consideration by the Agency of Original Jurisdiction (AOJ) of such.  See 38 C.F.R. § 1304 (c) (2015).  However, as the issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, although VA treatment records, most recently dated in February 2013, reflect the Veteran is not employed, the record does not indicated that he is unemployable due to his service-connected disabilities at issue in this appeal.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

In a July 2013 application for benefits, the Veteran claimed chronic pain syndrome, secondary to his femur, left shoulder, and left ankle conditions.  The record reflects November 2013 VA correspondence notified the Veteran that his claim for chronic pain syndrome, secondary to his femur, ankle, and left shoulder condition was connected to conditions currently under appeal, thus VA was unable to address the claim.  The Board is unclear as to why the claim could not have been adjudicated, but nonetheless, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes the most recent VA examination afforded to the Veteran for his right knee claim was in March 2011.  In March 2011, the Veteran declined a left ankle examination.  However, in his November 2011 substantive appeal the Veteran stated the only reason he declined to have his left ankle examined in March 2011 was because it bothered him the worst when the weather was cold.  In an October 2012 statement, the Veteran's representative at the time stated the Veteran was now willing to report for a VA examination for these service-connected disabilities.  Finally, in a June 2016 brief, the Veteran's current representative stated the Veteran contended that the severity of his service-connected disabilities had progressed since his last VA examination; and requested an updated VA examination for each disability at issue.  Thus, as the severity of the Veteran's symptoms may have worsened and because contemporaneous examinations for these claims are not of record, new VA examinations are warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board finds an additional examination for the Veteran's service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula is warranted.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Battle Creek VA Medical Center (VAMC) in November 2013 and the Gaylord Outpatient Clinic, part of the Aleda E. Lutz VA Medical Center, in December 2013, as such records were associated with Virtual VA in December 2013.  Thus, on remand, updated VA treatment records from the Battle Creek VAMC, to include all associated outpatient clinics, since November 2013 and the Aleda E. Lutz VAMC, to include all associated outpatient clinics, since December 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from Battle Creek VAMC, to include all associated outpatient clinics, since November 2013 and the Aleda E. Lutz VAMC, to include all associated outpatient clinics, since December 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for VA examination(s) to determine the current severity of his service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula.  The claims folder must be provided to the examiner(s) in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula, the examiner should comment on whether either disability creates additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, repeated use, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


